Citation Nr: 1025331	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  08-03 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus, type II.


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel












INTRODUCTION

The Veteran served on active duty from December 1965 to October 
1967. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the RO in 
Detroit, Michigan, which granted service connection for diabetes 
mellitus, type II, assigning it an evaluation of 20 percent.

In a June 2009 opinion, the Board remanded this claim for further 
development.  Specifically, the Board instructed the agency of 
original jurisdiction (AOJ) to obtain the Veteran's private 
medical records from Dr. Kroeze's office and then to readjudicate 
the claim on the merits.  Accordingly, the AOJ obtained these 
records and then readjudicated the claim, issuing a supplemental 
statement of the case (SSOC) in April 2010.  The Board finds that 
there has been substantial compliance with its remand directives.  
See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a 
remand by the Board confers upon the Veteran, as a matter of law, 
the right to compliance with its remand instructions, and imposes 
upon VA a concomitant duty to insure compliance with the terms of 
the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008) (holding that only substantial rather than strict 
compliance with the Board's remand directives is required under 
Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
This claim now returns for appellate review. 


FINDING OF FACT

Service-connected diabetes mellitus, type II, is productive of 
symptoms requiring the use of insulin and a restricted diet, but 
no limitation of occupational or recreational activities.




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes 
mellitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.119, Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Id.




I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United 
States Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice should generally be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

The instant claim arises from a granted claim of service 
connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490 (2006); the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements in initial rating cases.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2006).  

Here, prior to the initial rating decision in this matter, a 
letter sent to the Veteran in May 2006 notified him of all five 
elements of service connection, and of his and VA's respective 
responsibilities for obtaining different types of evidence in 
support of his claim.  A May 2008 letter also informed the 
Veteran of the rating criteria for evaluating diabetes.  The 
Board concludes that the duty to notify has been satisfied. 

The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
rescinded by the Secretary during the course of this appeal.  See 
73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element is 
harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in 
obtaining service treatment records and other pertinent treatment 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  His private medical records have also been 
obtained to the extent possible.  VA also attempted to obtain the 
Veteran's Social Security Administration (SSA) records.  However, 
in October 2007, the SSA National Records Center sent a reply to 
VA stating that after exhaustive and comprehensive searches, it 
was unable to locate the records and that further efforts to 
locate them would be futile.  The Veteran has not identified any 
other outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.  The Board concludes that VA's 
duty to assist with respect to obtaining relevant evidence on the 
Veteran's behalf has been satisfied.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The duty to assist also includes, when appropriate, conducting a 
thorough and contemporaneous examination of the veteran.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a new VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).

Here, the RO provided the Veteran appropriate with an appropriate 
VA examination in December 2006.  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examination obtained in this case is more than adequate, 
as it is predicated on a full reading of the medical records in 
the Veteran's claims file and a thorough examination of the 
Veteran.  Moreover, there is no objective evidence indicating 
that there has been a material change in the severity of the 
Veteran's diabetes since he was last examined.  38 C.F.R. 
§ 3.327(a).  In this regard, while the examination was conducted 
in December 2006, the Veteran's private treatment records dating 
up to May 2009 do not show that the severity of the Veteran's 
diabetes has significantly increased since December 2006.  The 
duty to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion has been met.  
38 C.F.R. § 3.159(c) (4).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 122 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).
 
II. Increased Rating

The Veteran contends that he is entitled to an initial rating in 
excess of 20 percent for his service-connected diabetes mellitus, 
type II.  For the reasons that follow, the Board concludes that 
an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).  However, the evaluation of the same disability under 
various diagnoses, known as pyramiding, is to be avoided.  38 
C.F.R. § 4.14 (2009).

The Board notes that the Court has distinguished a new claim for 
an increased rating of a service-connected disability from a case 
where the veteran expresses dissatisfaction with an initial 
rating of a disability that has just been service- connected.  
See Fenderson v. West, 12 Vet. App 119 (1999).  In the latter 
case, VA must assess the level of disability from the date of 
initial application for service connection and determine whether 
the level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim, 
a practice known as a "staged rating."  Id.  

The Veteran's diabetes mellitus is currently assigned a 20 
percent disability rating under 38 C.F.R. § 4.119, Diagnostic 
Code (DC) 7913 (2009).  

Under DC 7913, a 20 percent disability evaluation is assigned for 
diabetes mellitus requiring insulin and restricted diet; or, an 
oral hypoglycemic agent and restricted diet.  Id.  A 40 percent 
evaluation is assigned for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  Id.  A 60 percent 
evaluation applies if diabetes mellitus requires insulin, a 
restricted diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a diabetic 
care provider, plus complications that would not be compensable 
if separately evaluated.  Id.  A 100 percent disability 
evaluation is assigned if diabetes mellitus requires more than 
one daily injection of insulin, a restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year or 
weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  Id.

Complications of diabetes are to be evaluated separately unless 
they are part of the criteria used to support a 100 percent 
evaluation.  Id., Note (1).  

The Board notes that "regulation of activities" is defined in 
Diagnostic Code 7913 as "avoidance of strenuous occupational and 
recreational activities."  Id.  In Camacho v. Nicholson, 21 Vet. 
App. 360, 363-364 (2007), the Court held that medical evidence is 
required to show that occupational and recreational activities 
have been restricted. 

The Board now turns to a discussion of the relevant evidence of 
record.  The December 2006 VA examination report reflects that 
the Veteran's blood sugar average was around 210.  The Veteran 
denied ketoacidosis or hypoglycemic reactions, and denied ever 
being hospitalized for diabetes.  He also denied that his 
diabetes restricted his activities of daily living or that he 
experienced any symptoms related to his diabetes.  The Veteran 
had been taking insulin for approximately eight years at the time 
of the examination.  

In a March 2007 letter, the Veteran's private treating physician 
stated that the Veteran was on insulin and a restricted diet, and 
needed to exercise to control his blood sugars.  The physician 
stated that the Veteran should qualify for a 40 percent 
evaluation of his diabetes. 

In a June 2008 letter, the Veteran's physician stated that the 
Veteran was prescribed insulin twice a day to treat his diabetes.  
The physician also noted that the Veteran had peripheral 
neuropathy and peripheral vascular disease which caused weakness 
and difficulty walking. 

A July 2008 private treatment record reflects that the Veteran 
was instructed on the importance of a healthy diet and exercise 
to manage his diabetes mellitus.  It was noted that the Veteran 
was very active outdoors in the summer.

A February 2009 private treatment record reflects that the 
Veteran increased his insulin intake, but became hypoglycemic and 
therefore reduced the insulin.  It was noted that the Veteran 
would increase his activity when the weather improved.  

In carefully reviewing the record, the Board finds that an 
increased rating is not warranted.  While the Veteran takes 
insulin for his diabetes and is on a restricted diet, there is no 
medical evidence showing a restriction of his activities due to 
diabetes as defined in DC 7913.  See Camacho, 21 Vet. App. at 
363-364.  Indeed, the evidence shows that the Veteran has been 
instructed to exercise, as reflected in the March 2007 letter and 
February 2009 private treatment record, rather than to avoid 
strenuous activity.  

The Board has considered the June 2008 letter from the Veteran's 
physician, reflecting that the Veteran had peripheral neuropathy 
and peripheral vascular disease which caused weakness and 
difficulty walking.  However, this evidence does not establish 
that the Veteran has been instructed to avoid strenuous activity 
in order to regulate his diabetes.  It simply shows that the 
Veteran is limited to some extent in his ability to engage in 
physical activities.  Moreover, the December 2008 letter does not 
show that diabetes itself has limited the Veteran's ability to 
engage in physical activities.  

The Board acknowledges the March 2007 letter from the Veteran's 
doctor stating that the Veteran's diabetes should qualify for a 
40 percent evaluation.  However, whether the Veteran's diabetes 
warrants a 40 percent rating is a legal finding based on a review 
of all of the evidence of record in light of the rating criteria, 
rather than a medical finding.  Thus, the assertion that the 
Veteran's diabetes is severe enough to be rated as 40 percent 
disabling does not constitute evidence in support of a higher 
evaluation in the absence of clinical findings showing that the 
criteria for a higher rating have been met.  Because the 
Veteran's diabetes does not require regulation of activities in 
addition to insulin and a restricted diet, a rating of 40 percent 
or higher is not warranted. 

The Board has also considered whether the Veteran has 
complications from his diabetes which should be separately 
evaluated.  See 38 C.F.R. § 4.119, DC 7913, Note (1); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  However, the competent 
evidence of record does not show that the Veteran has 
complications from his diabetes.  In this regard, a January 2008 
private treatment record reflects that the Veteran does not have 
diabetic retinopathy.  In the June 2008 letter, the Veteran's 
physician noted that the Veteran had peripheral neuropathy and 
peripheral vascular disease which caused weakness and difficulty 
walking.  However, the physician did not state that these 
conditions were caused by the Veteran's diabetes.  Moreover, a 
November 2008 VA examination report reflects that the Veteran's 
peripheral vascular disease and peripheral neuropathy were less 
likely than not caused by the Veteran's diabetes mellitus.  Thus, 
the medical evidence is negative for any symptoms or 
complications of diabetes mellitus to warrant consideration of 
alternate rating codes.

The record contains no evidence demonstrating that the Veteran is 
entitled to a rating in excess of 20 percent at any point since 
his initial claim for service connection.  Therefore, no staged 
ratings are appropriate.  See Fenderson, supra.  

The Board has considered whether the Veteran's claim should be 
referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) 
(2009); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Generally, 
the degrees of disability specified in the VA Schedule for Rating 
Disabilities are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  However, in exceptional cases, extraschedular 
ratings may be assigned where the schedular evaluations are found 
to be inadequate.  See 38 C.F.R. § 3.321(b).  Initially, there 
must be a comparison between the level of severity and 
symptomatology of the veteran's service-connected disability with 
the established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is required.  
See VAOPGCPREC 6-96 (August 16, 1996); see also Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).

In determining whether to refer the case for an extraschedular 
rating, VA considers such factors as whether the disability at 
issue causes marked interference with employment, or has in the 
past or continues to require frequent periods of hospitalization 
rendering impractical the use of the regular schedular standards.  
See 38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board finds that referral for extraschedular consideration is 
not warranted.  His reported symptoms are those contemplated by 
the rating criteria.  There are no symptoms left uncompensated or 
unaccounted for by the assignment of a schedular rating.  The 
Veteran has not submitted evidence indicating that his diabetes 
mellitus constitutes "such an exceptional or unusual disability 
picture . . . as to render impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b).  The fact 
that circumstances specific to a particular veteran may cause the 
effects of a service-connected disability to be more profound in 
that veteran's case does not ordinarily provide a basis for 
extraschedular consideration.  Id.  Rather, the impairment must 
be one that is so unusual as to be unanticipated by the rating 
criteria.  See id.  Here, the evidence does not show marked 
interference with employment as defined for the purpose of 
extraschedular consideration, and does not show frequent periods 
of hospitalization or other unusual circumstances sufficient to 
warrant extraschedular consideration.  Consequently, the Board 
finds that the available schedular evaluations are adequate to 
rate this disability, and therefore referral for extraschedular 
consideration is not warranted.  





ORDER

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus, type II is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


